Opinion filed December 2, 2010




                                            In The


   Eleventh Court of Appeals
                                        __________

                                   No. 11-09-00092-CR
                                       __________

                      JAMES THOMAS JAMESON, Appellant
                                    V.
                          STATE OF TEXAS, Appellee


                          On Appeal from the 355th District Court
                                  Hood County, Texas
                               Trial Court Cause No. 9742


                           MEMORANDUM OPINION
       The trial court revoked James Thomas Jameson’s community supervision for violating
the conditions of his court-ordered supervision, adjudicated his guilt, and sentenced him to
twenty-five years confinement. We affirm.
                                     I. Background Facts
       On July 29, 2005, Jameson pleaded guilty to the first degree felony offense of aggravated
robbery with a deadly weapon.      The trial court placed Jameson on deferred adjudication
community supervision for eight years. On January 23, 2007, the State filed a motion to proceed
with an adjudication of guilt, alleging that Jameson had violated a number of conditions of his
community supervision, including failing to pay fines, fees, and court costs; failing to pay
supervision fees; and failing to complete the required hours of community service restitution.
Jameson pleaded true to all of the State’s allegations. The trial court continued Jameson’s
community supervision and additionally ordered him to serve an alternate community service
sentence at the Northeast Texas Restitution Center for a period of up to twenty-four months.
       On December 11, 2008, the State filed another motion to proceed with an adjudication of
guilt. The State alleged that Jameson had violated the conditions of his community supervision
by assaulting his wife, Misty Michelle Jameson; by failing to abstain from the use of alcohol; by
failing to pay fines, fees, and court costs; by failing to pay supervision fees; and by failing to
complete the required hours of community service restitution. Jameson pleaded true to all but
the assault allegation. The trial court found the State’s allegations against Jameson to be true,
adjudicated his guilt, and sentenced him to twenty-five years confinement.
                                            II. Issues
       Jameson raises two issues on appeal. First, he argues that the trial court abused its
discretion by failing to grant his motion for continuance based upon the unavailability of a
material witness, Misty Jameson. Second, he contends that the trial court abused its discretion
by finding that Jameson violated a condition of his community supervision.
             III. Did the Trial Court Err by Denying the Motion for Continuance?
       Jameson argues that the trial court abused its discretion by denying his motion for
continuance to procure Misty Jameson’s presence. Jameson’s counsel orally requested the
continuance at the beginning of the revocation hearing, stating that he had subpoenaed Misty
Jameson as a witness and that her testimony would help provide his client with a defense.
       A sworn, written motion is required to preserve appellate review from a trial court’s
denial of a motion for continuance. Anderson v. State, 301 S.W.3d 276, 279 (Tex. Crim. App.
2009); see also TEX. CODE CRIM. PROC. ANN. arts. 29.03, .08 (Vernon 2006). Jameson admits
that counsel only orally requested a continuance. Because it was not a sworn, written motion, its
denial has not been preserved for review. Jameson’s first issue is overruled.
                      IV. Did the Trial Court Err by Finding that Jameson
                      Violated a Condition of his Community Supervision?

       Jameson next argues that the trial court abused its discretion by finding that he had
violated a condition of his community supervision. He maintains that double jeopardy barred the
allegations that he had failed to pay fines, fees, and court costs; that he had failed to pay
supervision fees; and that he had failed to complete the required hours of community service



                                                2
restitution. In addition, he contends that there was insufficient evidence to support a finding that
he assaulted Misty Jameson.
       Orders revoking community supervision are reviewed for abuse of discretion. Rickels v.
State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). The State must prove by a preponderance
of the evidence that the probationer violated a condition of community supervision. Cobb v.
State, 851 S.W.2d 871 (Tex. Crim. App. 1993). A plea of true, standing alone, is sufficient to
support the revocation of community supervision. Cole v. State, 578 S.W.2d 127, 128 (Tex.
Crim. App. 1979). A trial court’s order revoking community supervision will be affirmed if an
appellant does not challenge all of the grounds upon which the court revoked community
supervision. Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980).
       Jameson pleaded true to the allegation that he violated a condition of his community
supervision by failing to abstain from the use of alcohol, and the trial court found all of the
allegations to be true. Jameson does not challenge the finding that he failed to abstain from the
use of alcohol. His plea of true to this allegation was sufficient to support the revocation of his
community supervision. Moore, 605 S.W.2d at 926; Cole, 578 S.W.2d at 128. Therefore, the
trial court did not abuse its discretion by finding that Jameson had violated a condition of his
community supervision. Jameson’s second issue is overruled.
                                          V. Conclusion
       The judgment of the trial court is affirmed.




                                                      RICK STRANGE
                                                      JUSTICE


December 2, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 3